Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to the amendments received 1 September 2021.
In view of the Examiner amendments to the claims and the terminal disclaimer filed, the previous rejection of these claims raised are withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended)  A method comprising:
	receiving, from each of a plurality of service providers, service provider profile data, wherein the service provider profile data is entered by the service provider into an interface displayed on a service provider communications device and comprises at least one type of service offering;
wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status;
	receiving, from a service user, a service query, wherein the service query comprises a geographic location parameter and a service type parameter; 
	identifying one or more service providers to the service user, wherein the identification of the one or more service providers is based on the service query, the service provider profile data, and a geographic location associated with each of the one or more service providers, wherein the one or more service providers identified to the service user includes service providers that are each available at the time of the service query based on the interactive current availability status indicator associated with the respective service providers; 
	responsive to receiving a selection of one of the one or more service providers by the service user, causing a service request to be transmitted to the selected service provider;
	responsive to receiving an acceptance of the service request by the selected service provider, causing real-time geographic location information of the selected service provider to be provided to the service user; 
generating a service appointment responsive to receiving the acceptance of the service request by the selected service provider, wherein the service appointment identifies a scheduled start time of a service;
	storing a plurality of received service queries; and 
	providing a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geographic location-based compensation data and geographic location-based service offering data.
2.	(Cancelled)  
3.	(Previously Presented)  The method of claim 1, further comprising: 
	providing the selected service provider with an electronic time clock;
	responsive to receiving a time clock initiation request from the selected service provider, providing a time clock initiation request approval to the service user; and
	responsive to receiving the time clock initiation request approval from the service user, starting the electronic time clock. 
4.	(Original)  The method of claim 1, wherein the service provider profile data comprises a service provider name and at least one skill of the service provider.
5.	(Original)  The method of claim 1, wherein the service provider profile data comprises at least one preference of the service provider.
6.	(Original)  The method of claim 1, wherein the service provider profile data comprises work availability on at least one date in the future, wherein the work availability is entered into the interface by the service provider.
7.	(Cancelled)  	
8.	(Original)  The method of claim 1, further comprising:

9.	(Currently Amended)  A system, comprising:
	a labor marketplace exchange computing system, and 
	a data store, 
		wherein the labor marketplace exchange computing system configured to:
			communicate with service provider communications devices of each of a plurality of service providers and communications devices of each of a plurality of service users;
			receive, from each of the plurality of service providers, service provider profile data, wherein the service provider profile data comprises at least one type of service offering, wherein the service provider profile data is entered by the service provider into the service provider communications device;
			store the service provider profile data in the data store;
			present an interactive current availability status indicator on an interface displayed on the service provider communications device of each of the plurality of service providers, wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status;
			receive, from one of the plurality of service users, a service query, wherein the service query comprises a geographic location parameter and a service type parameter; 
			identify one or more service providers to the service user, wherein the identification of the one or more service providers is based on the service query, the service provider profile data, and a geographic location position associated with each of the one or more service providers, wherein the one or more service providers identified to the service user are each available at the time of the service query based on the interactive current availability status indicator associated with the respective service providers; 
			responsive to receiving a selection of one of the one or more service providers by the service user, cause a service request to be transmitted to the selected service provider;
			responsive to receiving an acceptance of the service request by the selected service provider, cause real-time geographic location information of the selected service provider to be provided to the service user; 
			generate a service appointment responsive to receiving the acceptance of the service request by the selected service provider, wherein the service appointment identifies a scheduled start time of a service;
			store a plurality of received service queries; and 
			provide a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geographic location-based compensation data and geographic location-based service offering data.
10.	(Cancelled)  

12.	(Currently Amended)  The system of claim [[11]] 9, wherein the providing of the real-time geographic location information of the selected service provider to the service user is based on the scheduled start time of a service, wherein the real-time geographic location information of the selected service provider is based on communications received from the service provider communications device of the selected service provider.
13.	(Previously Presented)  The system of claim 9, wherein the labor marketplace exchange computing system is further configured to: 
	provide the selected service provider with an electronic time clock;
	responsive to receiving a time clock initiation request from the selected service provider, provide a time clock initiation request approval to the service user; and
	responsive to receiving the time clock initiation request approval from the service user, activate the electronic time clock. 
14.	(Previously Presented)  The system of claim 9, wherein the service provider profile data comprises a service provider name, service offerings parameters, and compensation parameters.
15.	(Previously Presented)  The system of claim 9, wherein the service provider profile data comprises at least one skill of the service provider.
16.	(Previously Presented)  The system of claim 9, wherein the service provider profile data comprises at least one preference of the service provider.
17.	(Previously Presented)  The system of claim 9, wherein the service provider profile data comprises work availability on at least one date in the future, wherein the future work availability is entered by the service provider into the service provider communications device.
18.	(Cancelled)  

	subsequent to completion of a service by the selected service provider, facilitate a transfer of funds from an account of the service user to an account of the selected service provider.  
20.	(Currently Amended)  An online labor marketplace exchange, comprising:
	a labor marketplace exchange computing system, wherein the labor marketplace exchange computing system comprises: 
		a plurality of service provider profiles stored in a data store, wherein each of the plurality of service provider profiles are associated with a service provider having a defined skillset, wherein each of the plurality of service provider profiles comprises a real-time availability status and a real-time geographic location associated with the service provider, wherein the real-time availability status indicates one of an available status and an unavailable status for the service provider, wherein a selection of either the available status or the unavailable status is entered by the service provider into an interface displayed on a service provider communications device through a setting of an interactive current availability status indicator, wherein the interactive current availability status indicator is selectable between a first status and a second status by the service provider through interactions with the interface, wherein when the current availability status indicator is in the first status the service provider has an available status and when the current availability status indicator is in the second status the service provider has an unavailable status; and
		a graphical user interface for receiving search parameters, wherein the search parameters identify at least one requested skill and a geographic location parameter; and 
	wherein the labor marketplace exchange computing system is configured to:
		receive a service query from a service user through an input to the graphical user interface; 
;
		responsive to receiving an acceptance of the service request by the selected service provider, causing real-time geographic location information of the selected service provider to be provided to the service user; 
		generating a service appointment responsive to receiving the acceptance of the service request by the selected service provider, wherein the service appointment identifies a scheduled start time of a service;
		storing a plurality of received service queries; and 
		providing a graphical mapping of service data based on the stored plurality of received service queries, wherein the graphical mapping provides geographic location-based compensation data and geographic location-based service offering data.

Allowable Subject Matter
Claims 1, 3-6, 8-9, 12-17, 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.
The closest prior art on record, Wei et al.  (US 2009/0326991) teaches a personalized interactive shopping system for GPS and Wireless Integrated Fleet Management for chauffeurs and vehicles.  However, Wei does not disclose or render obvious the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684